Had the court permitted Sheriff Winn to testify to any new or additional facts when the question was propounded to him by the jury, I would not concur in the affirmance, but in my opinion the record discloses that he was not permitted to do so, and the court in approving the bill so qualifies it, and appellant accepting it as qualified is bound thereby. The sheriff testified he went to the scene of the difficulty, and that Chon Sanchez showed him the different points occupied by each. That the sheriff picked up the hat, and it is recited: "Here the witness is shown the map drawn by Chon Sanchez, and indicated each position on the plat or map as shown by the actual ground of the difficulty, that is, to say the different cords of wood that the parties used for barracks, the stump that caused the difficulty; the camps of the respective parties and the dead oak tree where the deceased fell, and the place where witness found the hat." He then testifies to respective distances. This was upon his original examination. Being of the opinion that no additional testimony or new fact was elicited when the sheriff was questioned by the jury, I concur in the affirmance.